IN THE MISSOURI COURT OF APPEALS
                     WESTERN DISTRICT

 STATE OF MISSOURI ex inf.                         )
 CHARLES J. DYKHOUSE, BOONE                        )
 COUNTY COUNSELOR, in his official                 )
 capacity,                                         )
                                                   )
                                                        WD79352
                                  Respondent,      )
                                                   )
                                                        OPINION FILED:
 v.                                                )
                                                        January 17, 2017
                                                   )
                                                   )
 CITY OF COLUMBIA, MISSOURI,                       )
                                                   )
                                    Appellant.     )


                  Appeal from the Circuit Court of Boone County, Missouri
                       The Honorable Gary M. Oxenhandler, Judge

               Before Division Two: Lisa White Hardwick, Presiding Judge, and
                    Karen King Mitchell and Anthony Rex Gabbert, Judges

       Charles J. Dykhouse filed a petition in quo warranto, purportedly in his capacity as Boone

County Counselor, seeking to oust the City of Columbia from engaging in any tax increment

financing (TIF) projects for a minimum of five years. Dykhouse argued that, while engaged in

previous TIF projects, City violated the statutory reporting requirements for municipalities

engaging in TIFs and, therefore, lost its authority to continue engaging in TIF projects by operation

of law. Despite numerous objections, writ petitions, and dispositive motions from City arguing
that Dykhouse lacked authority to file a quo warranto action and that the alleged violations did not

fall within the purview of quo warranto proceedings, the circuit court nonetheless entered a

judgment of ouster, prohibiting City “from implementing any new tax increment finance

project . . . through December 31, 2019.” Because Dykhouse lacked authority to seek quo

warranto and because City’s alleged violation is not the proper subject for a quo warranto

proceeding, we reverse the decision of the trial court with instructions to dismiss the petition.

                                                  Background

    A. The TIF Act, §§ 99.800-99.8651

        “The TIF Act authorizes a city to undertake a redevelopment project under certain

conditions laid out in Section 99.810.” State ex rel. City of Desloge v. St. Francois Cty., 245
S.W.3d 855, 858 (Mo. App. E.D. 2007). “Funds for the redevelopment project come essentially

from the future increase in the value of the land once the redevelopment project is complete.” Id.

“The TIF Act calls for the city implementing the plan to create a TIF Commission to formulate the

plan and oversee its implementation.” Id. “The Commission’s actions are subject to the final

approval of the governing body of the municipality.” Id. “The Commission’s recommendations

go into effect upon the municipality’s adoption of them by ordinance or resolution.” Id. “Once

the redevelopment plan is in place, the municipality begins to accumulate funding in a special

allocation fund.” Id. “Each year that the post-plan assessed value of the taxable real property

within the redevelopment project area exceeds the pre-plan assessed value, property taxes on the

increase in value are abated.” Id. “Instead of paying taxes, the landowners make payments in lieu

of taxes equal to the amount the taxes would have been after improvements.” Id. “Those payments

go into the special allocation fund.” Id.


        1
        All statutory citations are to the Revised Statutes of Missouri 2000, as updated through the 2013 Cumulative
Supplement, unless otherwise noted.


                                                         2
       Under § 99.865, municipalities engaging in TIF projects have certain reporting obligations

regarding the status of each redevelopment plan and project. Before 2009, the statute was silent

regarding any penalty for noncompliance. But, in 2009, § 99.865.7 was enacted, and it provided:

“Any municipality which fails to comply with the reporting requirements provided in this section

shall be prohibited from implementing any new tax increment finance project for a period of no

less than five years from such municipality’s failure to comply.” 2009 Mo. Laws 379 (HB 191).

   B. City’s TIF projects and quo warranto proceedings

       Beginning in 2009, under the authority of the TIF Act, City engaged in the creation of three

separate TIF projects—the 10th and Locust Redevelopment Plan, the Tiger Hotel Redevelopment

Plan, and the Regency Hotel Redevelopment Plan. The 10th and Locust Redevelopment Plan was

never constructed, but both the Tiger Hotel and the Regency Hotel Redevelopment Plans were

substantially complete and in operation by 2014. In December 2013, City began an evaluation to

determine whether to establish an additional TIF district in central Columbia, and it performed a

cost-benefit analysis to determine feasibility.

       On January 24, 2014, the Boone County Commission (Commission) sent a letter to City

via the city council (Council), formally requesting City to abandon any efforts to create a

downtown TIF district. The Commission identified various concerns and asked to be included in

a discussion of possible alternative solutions. The Commission’s letter closed by expressing a

desire “to avoid a needless and costly legal battle regarding Columbia’s ability to implement any

new tax increment financing projects due to its failures to provide required, annual reporting on

its existing TIF efforts.” The Commission requested that City “terminate the TIF effort currently

underway” and confirm its intent to do so no later than January 31, 2014.




                                                  3
       On February 6, 2014, Dykhouse, purportedly acting ex officio as the Boone County

Counselor, filed a petition in quo warranto, naming City as Respondent, seeking a “[j]udgment of

[q]uo [w]arranto finding that [City, via the operation of § 99.865.7] lacks the authority it is

usurping to itself by attempting to engage in a new TIF project[ and] ordering that such lack of

authority will persist through at least December 31, 2017.” Dykhouse alleged that his authority to

file the petition derived from § 56.640.3.

       On February 17, 2014, City abandoned its effort to create the central Columbia TIF district,

and as of April 2014, City was no longer pursuing the formation of any TIF district within its

borders.

       In response to Dykhouse’s petition, City repeatedly, but unsuccessfully, argued in

dispositive motions and writ petitions that Dykhouse, as County Counselor, lacked standing to

bring a quo warranto action, that quo warranto did not lie under the facts alleged, and that the issue

was not ripe in light of the fact that City had abandoned its only effort to create a new TIF district.

The trial court rejected City’s arguments and entered findings of fact and conclusions of law,

determining that City had repeatedly violated its reporting obligations under § 99.865 and was,

therefore, “prohibited from implementing any new tax increment finance project for a period of

no less than five (5) years from the last violation of the reporting requirements of RSMo §99.865,

or through December 31, 2019.” City appeals.

                                              Analysis

       City brings nine points on appeal. In its first point, City argues that the trial court erred in

finding the matter ripe for review in light of the facts that City had abandoned its only existing

effort to create a new TIF district and had no new plans in the works. In its second point, City

argues that the trial court erred in finding that quo warranto was the appropriate vehicle for




                                                  4
Dykhouse’s challenge, as City had the power to create TIF districts and, therefore, was not a

usurper. In its third and fourth points, City argues that Dykhouse, as a County Counselor, either

lacked standing to bring a quo warranto action or failed to prove necessary facts to establish

standing. In its fifth and sixth points, City challenges the trial court’s determination that City

violated its reporting obligations. In its seventh and eighth points, City challenges the admission

of certain evidence as beyond the scope of the pleadings. And in its ninth and final point, City

argues that the trial court erred in finding that the most recent violation occurred on December 31,

2014. Because we find the second and third points dispositive, we do not reach City’s remaining

points.

   A. Dykhouse lacked authority to bring a quo warranto action.

          In its third point on appeal, City argues that Dykhouse lacked “standing” to bring a quo

warranto action because (among other reasons) he is neither the Attorney General nor the county

prosecutor. We find that Dykhouse had no authority to bring a quo warranto action.

          “[A]ppellate review of whether a party has standing to sue is conducted de novo.” Exec.

Bd. of Mo. Baptist Convention v. Carnahan, 170 S.W.3d 437, 445 (Mo. App. W.D. 2005). “The

question of standing is determined as a matter of law, based upon the petition ‘along with any other

non-contested facts accepted as true by the parties at the time the motion to dismiss was argued.’”

Id. (quoting Inman v. Mo. Dep’t of Corr., 139 S.W.3d 180, 184 (Mo. App. W.D. 2004)). “The

question of standing is a threshold issue.” Id. “A party cannot obtain relief from a court if that

party lacks standing.” Id. (quoting Cont’l Coal, Inc. v. Mo. Land Reclamation Comm’n, 150
S.W.3d 371, 378 (Mo. App. W.D. 2004)).




                                                 5
         When Dykhouse filed the petition, he purportedly did so on personal information.2

Rule 98.02,3 at the time the petition was filed in 2014, provided that, when based upon personal

information, “[a]ny of the following may be relators [in a proceeding for quo warranto]: . . . [t]he

attorney general of this state . . . or . . . [t]he prosecuting attorney.” But Dykhouse was neither the

Attorney General nor the prosecuting attorney. As County Counselor, he did not fall within the

purview of proper relators under Rule 98.02. See State ex rel. St. Charles Cty. Counselor v. City

of O’Fallon, 53 S.W.3d 211, 213-14 (Mo. App. E.D. 2001) (noting that a county counselor

constituted a private relator and, therefore, could prosecute an action in quo warranto “only . . . if

the Attorney General or the prosecuting attorney authorize[d] the action.”).

         In the petition, however, Dykhouse invoked the authority of § 56.640.3. That statute

provides,

         Notwithstanding any law to the contrary, the county counselor in any county of the
         first classification and the prosecuting attorney of such county may by mutual
         cooperation agreement prosecute or defend any civil action which the prosecuting
         attorney or county counselor of the county is authorized or required by law to
         prosecute or defend.

Dykhouse argued that he and the Boone County Prosecutor had entered a mutual cooperation

agreement and that Dykhouse was, therefore, authorized—by virtue of the county prosecutor’s

authority under Rule 98.02—to bring a quo warranto action. In support of his argument, Dykhouse

presented the following affidavit to the trial court from the Boone County Prosecutor:




         2
            Though Rule 98.02(b)(2) permits quo warranto proceedings to be brought on behalf of a private party “with
a special interest in the subject matter of the action,” Dykhouse has repeatedly stated that he brought the current action
on his own information in his official capacity as the Boone County Counselor and not as a private party.
          3
            All Rule references are to the Missouri Supreme Court Rules (2014), unless otherwise noted.


                                                            6
Dykhouse presented no further evidence regarding the date, nature, or scope of the agreement.4

         The question then is, to the extent that § 56.640.3 is inconsistent with Rule 98.02 as to who

may be a relator in a quo warranto action, whether Rule 98.02 or § 56.640.3 controls. We have

found no case law regarding the interplay between Rule 98.02, as it existed in 2014, and § 56.640.3.

The City of O’Fallon case cited above did not involve any alleged mutual cooperation agreements



          4
            Though City sought disclosure of this information, Dykhouse argued below that it was protected from
discovery by attorney-client privilege. It appears that the trial court accepted this argument, and City has not
challenged that ruling on appeal. We are, however, dubious of this claim, as nothing in § 56.640.3 suggests that either
party to a mutual cooperation agreement would have the ability to ethically act in a representative capacity for the
other in entering the agreement. Though § 56.640.1 provides that “the county counselor . . . shall represent the county
and all departments, officers, institutions and agencies thereof, except as otherwise provided by law,” it is also limited
to only “civil suits or actions in which the county or any county officer . . . is a party.” Plainly, a mutual cooperation
agreement under § 56.640.3 is not a civil suit or action requiring any representation by the county counselor. While
§ 56.640.1 provides a mechanism for a county counselor to provide opinions, upon request, to any county officer,
even if such a request could involve the decision of whether to enter a mutual cooperation agreement with the county
counselor himself, such opinions, by express terms of the statute, must be in writing. Such requirements are
presumably to avoid coming within the crosshairs of Rule 4-1.11(e)(1), which provides that “[a] lawyer holding public
office shall not attempt to influence any agency of any political subdivision of which such lawyer is a public officer,
other than as a part of his or her official duties . . . .”


                                                            7
between the county counselor and the county prosecutor. Rather, the county counselor in that case

argued that its authority derived from the county’s charter, which provided that “the County

Counselor shall have . . . the authority to file an action in quo warranto.” City of O’Fallon, 53
S.W.3d at 213. The Eastern District rejected the argument, finding that, regardless of the county’s

charter provision, “the Counselor was still required to comply with Rule 98.02 and

Section 531.010,[5] which govern proceedings in Quo Warranto.” Id. at 214.

         The Missouri Constitution provides that “[t]he supreme court may establish rules relating

to practice, procedure and pleading for all courts and administrative tribunals, which shall have

the force and effect of law[,]” but “[t]he rules shall not change substantive rights.” Mo. Const.

art. V, § 5. Therefore, if there is an inconsistency on a substantive issue between a statute and a

rule, the statute controls. On the other hand, if a rule is procedural in nature, it will control unless

expressly modified by the legislature under limited circumstances discussed infra. Dykhouse

argues that “The class of potential plaintiffs entitled to bring a Quo Warranto action is a substantive


         5
             Section 531.010 provides:

         In case any person shall usurp, intrude into or unlawfully hold or execute any office or franchise,
         the attorney general of the state, or any circuit or prosecuting attorney of the county in which the
         action is commenced, shall exhibit to the circuit court, or other court having concurrent jurisdiction
         therewith in civil cases, an information in the nature of a quo warranto, at the relation of any person
         desiring to prosecute the same; and when such information has been filed and proceedings have
         been commenced, the same shall not be dismissed or discontinued without the consent of the person
         named therein as the relator; but such relator shall have the right to prosecute the same to final
         judgment, either by himself or by attorney; provided if the person named therein is a member or
         employee of the judicial branch of government, and the persons desiring to prosecute the proceeding
         include the majority of the circuit and associate circuit judges of the circuit in which that person is
         employed, the suit may proceed without the approval or participation of the attorney general or any
         prosecuting attorney, and for all purposes under this chapter, such judges shall be considered the
         “relator” and may file and prosecute such matter without costs as provided by section 531.050. If
         such information be filed or exhibited against any person who has usurped, intruded into or is
         unlawfully holding or executing the office of judge of any judicial circuit, then it shall be the duty
         of the attorney general of the state, or circuit or prosecuting attorney of the proper county, to exhibit
         such information to the circuit court of some county adjoining and outside of such judicial circuit,
         and nearest to the county in which the judge so offending shall reside.

The statute was declared unconstitutional, in part, in State ex inf. Nixon v. Kinder, 89 S.W.3d 454, 458 (Mo. banc
2002), insofar as it allowed “one circuit court [to] exercise such authority over another judge of an adjoining circuit.”


                                                            8
right, not a procedural matter,” and, therefore, § 56.640.3, which arguably expands those who may

act as a relator to include a county counselor who has entered into a mutual cooperation agreement

with a county prosecutor, controls. Thus, a threshold question we must answer before determining

what effect, if any, § 56.640.3 has on Rule 98.02, is whether the Rule is procedural or substantive.

       Though the parties discuss Rule 98.02 in terms of whether it provides Dykhouse with

“standing” to seek quo warranto, the concept of “standing” differs slightly from the purpose of

Rule 98.02. “Standing is a question of whether ‘the parties seeking relief . . . have some personal

interest at stake in the dispute.’” State ex rel. Collector of Winchester v. Jamison, 357 S.W.3d
589, 594 (Mo. banc 2012) (quoting Ste. Genevieve Sch. Dist. R-II v. Bd. of Alderman of the City

of Ste. Genevieve, 66 S.W.3d 6, 10 (Mo. banc 2002)). But what Rule 98.02 provides to the named

permissible relators is “not [a] personal interest in the proceedings,” but rather “authority or

qualification to sue.” Id. at 595.

       Procedural law prescribes a method of enforcing rights or obtaining redress for their
       invasion; substantive law creates, defines and regulates rights; the distinction
       between substantive law and procedural law is that substantive law relates to the
       rights and duties giving rise to the cause of action, while procedural law is the
       machinery used for carrying on the suit.

Id. (quoting Wilkes v. Mo. Highway and Transp. Comm’n, 762 S.W.2d 27, 28 (Mo. banc 1988)).

Rules “dealing merely ‘with the means by which the parties may assert their underlying rights,’

but not otherwise defining ‘the nature or the extent of the underlying rights,’ are procedural.” Id.

(quoting State ex rel. K.C. v. Gant, 661 S.W.2d 483, 485 (Mo. banc 1983)).

       In Jamison, the Court had to determine whether a statute, § 71.675, which purported to

preclude “cities and towns from serving as class representatives in suits to enforce or collect

business license taxes imposed on telecommunications companies,” was procedural or




                                                 9
substantive.6 Id. at 590, 594. The respondent argued that § 71.675 was related to standing, which

was a substantive issue. Id. at 594. But the Missouri Supreme Court disagreed, noting that “[w]hat

section 71.675 purports to take from cities and towns . . . is not . . . their standing to sue but rather

their right to do so as a representative of other cities and towns in suits against telecommunications

companies.” Id. at 595. The Court held that, “[a]s a statute governing the ‘machinery [to be] used

for carrying on the suit,’ and prescribing the means by which cities and towns may assert their

rights, [Missouri Supreme] Court[] precedent instructs that section 71.675 is procedural.” Id.

(quoting Wilkes, 762 S.W.2d at 28) (internal citation omitted).

         The same is true here. When either the Attorney General or a prosecuting attorney acts

ex officio to bring a quo warranto action, it is not to remedy a personal interest, but instead is done

“by virtue of the power of his [or her] office” in order to “serve the public interest.” City of Lake

St. Louis v. City of O’Fallon, 324 S.W.3d 756, 760 (Mo. banc 2010) (quoting State ex inf. Graham

v. Hurley, 540 S.W.2d 20, 22 (Mo. banc 1976)). In other words, the rule addresses “merely

‘. . . the means by which . . . underlying rights’” may be asserted, but it does not define “the nature

or the extent of the underlying rights.” Jamison, 357 S.W.3d at 595 (quoting Gant, 661 S.W.2d at

485). Thus, Rule 98.02’s identification of permissible relators is procedural.

         Simply characterizing a rule as procedural, however, does not insulate it from subsequent

legislative action. “The very constitutional provision giving th[e Missouri Supreme] Court the

authority to establish procedural rules that have the force and effect of law also provides the

legislature with a specific mechanism for modifying those rules by providing that ‘[a]ny rule may




          6
            As in this case, State ex rel. Collector of Winchester v. Jamison, 357 S.W.3d 589, 594 (Mo. banc 2012)
addressed the interplay between a statute and a rule. Section 71.675 purported to preclude cities and towns from
serving as class representatives in certain suits, while Rule 52.08 governed the requirements and qualifications for
filing class actions, generally. Id. at 591-92. The question presented was whether the statute prevailed over the rule.
Id. at 591.


                                                         10
be annulled or amended in whole or in part by a law limited to the purpose.’” Id. at 592 (quoting

Mo. Const. art. V, § 5). “Although the legislature thereby is given the authority to annul or amend

procedural rules created by the Court, ‘[t]he constitutional prescription of the manner in which the

General Assembly must act is of pristine importance.’” Id. (quoting Gant, 661 S.W.2d at 485).

“A law, to qualify as one limited to the purpose of amending or annulling a rule, must[: (1)] refer

expressly to the rule and [(2)] be limited to the purpose of amending or annulling it.” Id. (internal

quotations omitted).

         The 2014 version of Rule 98.02 became effective on January 1, 1994, thus predating the

enactment of § 56.640.3 in 2003. But § 56.640 makes no mention of Rule 98.02 and is

unquestionably broader in application than Rule 98.02, given that it permits county counselors to

“prosecute or defend any civil action which the prosecuting attorney . . . is authorized . . . to

prosecute or defend.” § 56.640.3 (emphasis added). Thus, given that the legislature did not follow

the constitutionally mandated steps to amend Rule 98.02 in enacting § 56.640.3, it is evident that

altering the list of permissible relators in quo warranto actions was not the legislative intent behind

§ 56.640.3.7 Accordingly, regardless of whether Dykhouse met his burden of establishing the

existence of a mutual cooperation agreement under § 56.640.3, such an agreement would not have

provided him with the authority to bring a quo warranto action in his own name.8

         Though Dykhouse did not fall within Rule 98.02’s list of proper relators at the time he filed

his petition, the Rule has since been amended. On June 10, 2015, Rule 98.02 was amended to

include county counselors in the list of approved relators for quo warranto actions, and the


         7
            Additionally, the legislature did not amend § 531.010 to reflect any change in permissible relators in quo
warranto actions when it enacted § 56.640.3, thus further evidencing its lack of intent to alter the procedures for filing
such actions.
          8
            Below, City argued that any mutual cooperation agreement executed under § 56.640.3 must be in writing.
City has abandoned that argument on appeal, and our own research discloses no direct authority requiring a writing.
That being said, however, it would seem that public policy, as articulated in Missouri’s Sunshine Law, § 610.010
et seq., would favor such agreements being in writing so as to facilitate government transparency.


                                                           11
amended Rule became effective on January 1, 2016—after the judgment was entered below but

before City filed its notice of appeal. Dykhouse argues that the amendment of the Rule simply

clarifies the Court’s intent that county counselors have the ability to seek quo warranto. We

disagree.

       Quo warranto proceedings, designed to protect the public interest, are an exercise of the

police power of the state. See State ex rel. Rouveyrol v. Donnelly, 285 S.W.2d 669, 674 (Mo. banc

1956) (noting that the police power includes the power to enact laws promoting order and the

general welfare of society). This power cannot be delegated to private persons, and “[a] person,

official or private, can have no greater part in the exercise of the police power than is accorded

him by law.” Id.

       Though amended Rule 98.02 would now allow Dykhouse, as County Counselor, to seek

quo warranto in his own name, a relator in a quo warranto proceeding “must have that authority

before he may proceed.” State ex rel. Schneider’s Credit Jewelers v. Brackman, 272 S.W.2d 289,

296 (Mo. banc 1954) (emphasis added). This is because the existence of a proper relator “is a

jurisdictional requirement” in a quo warranto proceeding.          State ex inf. Joyce-Hayes v.

Twenty-Second Judicial Circuit, 864 S.W.2d 396, 399 (Mo. App. E.D. 1993). In other words, to

invoke the jurisdiction of the circuit court to decide a quo warranto action, the relator filing the

petition must have the authority to do so at the outset of the proceedings. See Lee v. Jamison, 338
S.W.3d 844, 846 (Mo. App. E.D. 2011) (holding that “[t]he lower court lacked jurisdiction to hear

th[e] case because it was filed without proper authority.”).

       Contrary to Dykhouse’s argument, the change in Rule 98.02 does not clarify a preexisting

intent for county counselors to have the authority to bring quo warranto actions; rather, “this

amendment is ‘a significant factor’ and highly persuasive that the prior law did not contemplate




                                                 12
that [county counselors] were parties to the proceedings.”          Rouveyrol, 285 S.W.2d at 677

(emphasis added) (quoting State ex inf. Gentry v. Long-Bell Lumber Co., 12 S.W.2d 64, 80 (Mo.

banc 1928)). “The specific provision of the amendment that” county counselors be allowed to

serve as relator in a quo warranto action “is a legislative construction that the right did not exist

under the law applicable to this case.” Id. (emphasis added). “In interpreting [rules], we employ

the same rules of construction that we use when interpreting statutes.” State ex rel. Office of Pub.

Counsel v. Missouri Pub. Serv. Comm’n, 301 S.W.3d 556, 565 (Mo. App. W.D. 2009).

       In sum, because neither the applicable version of Rule 98.02 nor § 56.640.3 granted county

counselors authority to seek quo warranto at the time Dykhouse filed his petition, the trial court’s

jurisdiction was never properly invoked, and this case should have been dismissed.

       Point III is granted. The trial court’s decision is reversed, and the matter is remanded with

instructions to dismiss.

   B. Quo warranto does not lie to prevent an improper exercise of power lawfully
      possessed.

       Although our resolution of City’s third point fully disposes of the appeal, because county

counselors are now authorized relators in quo warranto proceedings, we find it necessary to further

address City’s second point, wherein it contends that quo warranto does not lie under the facts of

this case, as the issue may arise again.

       Quo warranto proceedings are governed by § 531.010 and Rule 98. The statute and Rule

provide for the remedy of ouster “[i]n case any person shall usurp, intrude into or unlawfully hold

or execute any office or franchise.” § 531.010. Dykhouse alleged that City, by taking steps to

create a TIF, was “usurping to itself a power it [did] not possess,” on the theory that City’s existing

“power to implement new TIF programs [was] removed by operation of state law, pursuant to

RSMo § 99.865.” In other words, Dykhouse argues that the penalty provided by § 99.865.7 is



                                                  13
self-executing and automatically applied to remove City’s authority to implement new TIF

programs for a period of at least five years, upon its failure to comply with the reporting obligations

imposed in § 99.865.

       Accepting—without deciding—the validity of the alleged reporting violations, there are

still two flaws with Dykhouse’s theory:         first, the penalty provision of § 99.865.7 is not

self-executing; and second, quo warranto lies to correct only a usurpation of authority where none

is granted—it does not lie to correct the unlawful exercise of existing authority.

       To begin, a “provision . . . is self-executing if it supplies a sufficient rule by means of which

the . . . duty which it imposes may be enforced, without the aid of” additional legislation or

intervention. State ex rel. City of Fulton v. Smith, 194 S.W.2d 302, 304 (Mo. banc 1946) (quoting

11 Am. Jur. Constitutional Law, § 74, at 691, 692). In other words, a “provision is self-executing

if there is nothing to be done . . . to put it in operation.” Id. (quoting 11 Am. Jur. Constitutional

Law, § 74, at 691, 692).

       An example of a self-executing provision properly subject to a quo warranto action is the

constitutional prohibition on nepotism found in Article VII, § 6 of the Missouri Constitution:

       Any public officer or employee in this state who by virtue of his office or
       employment names or appoints to public office or employment any relative within
       the fourth degree, by consanguinity or affinity, shall thereby forfeit his office or
       employment.

Under this provision, a public officer “forfeits by the act forbidden, and therefore his act results in

a status”—that of interloper. State ex inf. Norman v. Ellis, 28 S.W.2d 363, 366 (Mo. banc 1930).

When a provision is self-executing, “quo warranto is an appropriate remedy for enforcing a

resulting forfeiture.” State ex rel. Nixon v. Belt, 873 S.W.2d 644, 646 (Mo. App. W.D. 1994).

       Here, however, § 99.865.7 is not self-executing. Even if a municipality fails to comply

with the reporting requirements, it does not automatically acquire the status of interloper. This can



                                                  14
be seen in the plain language of § 99.865.7. The statute provides that “[a]ny municipality which

fails to comply with the reporting requirements . . . shall be prohibited from implementing any

new tax increment finance project for a period of no less than five years from such municipality’s

failure to comply.” (Emphasis added.) Unlike the active voice used in Article VII, § 6, of the

Missouri Constitution indicating that a public officer “forfeits” his or her office by certain acts,

§ 99.865.7 uses passive voice (“shall be prohibited”), indicating that an outside force must act

upon a municipality before the power to implement new TIF projects is removed. Furthermore,

the nepotism provision provides a clear and automatic result—forfeiture of office. The penalty

provision in § 99.865.7 is not as clear, as it provides only a minimum amount of time during which

a municipality is to be precluded from implementing TIF projects; it does not indicate the ultimate

duration of any resulting ban. For an answer to that question, judicial intervention is obviously

required.

         The second flaw in Dykhouse’s argument is that he is seeking quo warranto in response to

City’s alleged error (noncompliance with statutory reporting requirements) in its exercise of a

power lawfully possessed (the power to implement TIF projects). “The writ of quo warranto is

not a substitute for mandamus or injunction nor for an appeal or writ of error.” State ex inf.

McKittrick v. Murphy, 148 S.W.2d 527, 530 (Mo. banc 1941). “It is not to be used to prevent an

improper exercise of power lawfully possessed.” Id. Rather, “[i]ts purpose is solely to prevent an

officer or corporation or persons purporting to act as such from usurping a power which they do

not have.”9 Id.




          9
            Though City’s alleged noncompliance with the reporting requirements could potentially result in a
temporary loss of the power to implement new TIF projects, as noted above, the penalty provision is not self-executing.
Thus, there must be a determination by an outside force (either through the court by a declaratory judgment or writ of
mandamus or through a finding of noncompliance by the agency responsible for receiving the reports) that City has
failed to comply before there can be any removal of the existing power.


                                                         15
       We find this case similar to State ex inf. Nixon v. Kinder, 89 S.W.3d 454 (Mo. banc 2002).

In Kinder, the Attorney General filed a petition in quo warranto against two circuit judges, seeking

to oust them “from continuing to exercise supervisory authority over four receivership funds held

in the registry of the Circuit Court . . . , and to instead pay the money in those funds over to the

state treasurer.” Id. at 456. The Attorney General argued that the “judges no longer ha[d] authority

over the remaining funds because sections 447.539 and 447.543, RSMo 2000, . . . require[d] the

judges to report and pay over any remaining amounts to the state treasurer once the funds had been

in existence for five years.” Id. In other words, the Attorney General alleged that the judges, by

operation of statute, lost the authority they once possessed over the funds, and, by continuing to

exercise authority over the funds, the judges were unlawfully exercising a power they did not have.

The Missouri Supreme Court rejected the Attorney General’s argument on the ground that “[q]uo

warranto is available only where it is alleged that an official has exercised a power he or she does

not have, not where, as here, it is alleged that the official exercised an existing power wrongly or

for too long of a period.” Id.

       Here, it is beyond question that City had the power to consider and implement TIF projects

by virtue of the TIF Act. The heart of Dykhouse’s petition is that City exercised that power

improperly by failing to comply with various reporting requirements laid out in § 99.865. But, as

was held in both McKittrick and Kinder, the wrongful exercise of an existing power is simply not

an appropriate matter for quo warranto proceedings.

       Point II is granted. The judgment is reversed, and the matter is remanded with directions

to dismiss.




                                                16
                                             Conclusion

        Because county counselors were not authorized relators at the time Dykhouse filed his

petition, he failed to invoke the trial court’s jurisdiction over the quo warranto action, and it should

have been dismissed. Furthermore, the basis for Dykhouse’s petition—City’s allegedly improper

exercise of its TIF power—does not support a quo warranto proceeding. Accordingly, we reverse

the judgment of ouster and remand the matter with directions to dismiss the action.




                                                Karen King Mitchell, Judge

Lisa White Hardwick, Presiding Judge, and
Anthony Rex Gabbert, Judge, concur.




                                                  17